Citation Nr: 0105105	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), wherein the disability rating assigned for the 
veteran's service-connected PTSD was increased from 30 
percent to 50 percent, effective as of May 5, 1999, the date 
of receipt by VA of the veteran's request for increased 
compensation.  The veteran indicated disagreement with the 
assignment of that rating, and this appeal ensued.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

A personal hearing was held before the undersigned Board 
Member, sitting in Montgomery, Alabama, in October 2000.


FINDINGS OF FACT

PTSD is manifested primarily by occupational and social 
impairment, with deficiencies in most areas, and by suicidal 
ideation, impaired speech and impulse control, an inability 
to handle stressful circumstances, and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent, but no greater than 70 
percent, rating for PTSD are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted by the RO in January 
1990, following review of the veteran's service medical 
records and the report of a July 1989 VA examination.  A 
noncompensable evaluation was assigned at that time.  
Disability ratings of 10 percent and 30 percent were 
thereafter awarded; in June 1999, the RO assigned a 50 
percent rating, a decision from which the veteran has 
appealed.

The severity of a service-connected disability is ascertained 
by the application of rating criteria that are set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Under the criteria pertinent to mental disorders, to include 
PTSD, the 50 percent rating currently in effect contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of mood and motivation; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  An increased 
disability rating (to 70 percent) is appropriate when PTSD is 
productive of occupational and social impairment that is 
manifested by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


The report of the most recent VA examination of the veteran's 
PTSD, which was conducted in May 1999, shows that his thought 
processes and thought content appeared to be within normal 
limits, and that he denied current delusions and 
hallucinations.  He was fully oriented, with intact long term 
memory, and appeared able to maintain minimal daily personal 
hygiene and other activities of basic living.  However, this 
report also shows that he had thoughts of suicide, and that 
he admitted to homicidal thoughts and ideations, albeit 
without current plan or intent.  His short-term memory, 
concentration, and judgment were severely impaired.  In 
addition, his speech was slow, and his mood was severely 
depressed.  His affect was flat, his abstract thinking was 
severely impaired, and sleep disturbance was chronic in 
nature.  The examiner noted that his clinical interview of 
the veteran indicated that the veteran continued to struggle 
with all of the major symptoms of his PTSD, and that these 
symptoms were frequent and severe in nature, with no real 
periods of remission during the past year.  The report 
indicates diagnoses to include PTSD, chronic, severe; 
severely impaired impulse control, unemployed, total social 
isolation; and a Global Assessment of Functioning (GAF) of 
41.  The examiner also commented that the veteran was unable 
to establish and maintain effective social and occupational 
relationships due to his PTSD, and that his PTSD prevented 
him from handling stressful circumstances.

This evidence provides a sufficient basis for concluding that 
an increased disability rating, to 70 percent, is 
appropriate.  It clearly demonstrates that there is 
occupational and social impairment manifested by deficiencies 
in most areas, and that there is suicidal ideation, impaired 
speech and impulse control, an inability to handle stressful 
circumstances, and an inability to establish and maintain 
effective relationships, all of which are criteria for the 
award of a 70 percent disability rating.  It is particularly 
noted that many of the veteran's problems are described as 
"severe," and that a GAF score of 41 was rendered; such a 
score is deemed to represent serious symptoms (such as 
suicidal ideation or severe obsessional rituals), or any 
serious impairment in social, occupational or school 
functioning.  


Having determined that a 70 percent disability rating is 
warranted, the Board must now determine whether a rating 
greater than 70 percent (in this instance, 100 percent) can 
now be assigned.  Such a disability rating is appropriate 
when PTSD is productive of total social and industrial 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform the activities of daily living; disorientation as 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

The criteria for the assignment of a 100 percent rating are 
not met.  While the report of the May 1999 VA examination 
shows that the veteran is severely impaired, it does not 
demonstrate that his PTSD has been described as productive of 
gross impairment, and specifically shows that he denied 
delusions and hallucinations.  It also shows that he was 
fully oriented, and was able to perform the activities of 
daily living.  Moreover, the reports of VA outpatient 
treatment, dated in 1998 and 1999, likewise do not show that 
the criteria for a 100 percent rating are met.  The report of 
May 1999 outpatient treatment shows that there was no sign of 
acute distress, and that his affect was bright.  A February 
1999 treatment record shows that he had "good days and bad 
days," and that, according to the veteran, "they balance 
out."  Similarly, a July 1998 treatment record notes that he 
"corresponded...in a spirited fashion."  

In brief, the Board finds that the evidence supports the 
award of a 70 percent disability rating for PTSD, but that 
the preponderance of the evidence is against the assignment 
of a higher (that is, 100 percent) rating.  



ORDER

A disability rating of 70 percent, but no greater than 70 
percent, is granted for PTSD, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

